Citation Nr: 0824117	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  01-00 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability, and if so, whether service connection should 
be granted.

2.  Entitlement to an evaluation in excess of 10 percent for 
cervical spondylosis prior to May 6, 2003.

3.  Entitlement to an evaluation in excess of 20 percent for 
cervical spondylosis since May 6, 2003.

4.  Whether an August 1987 rating decision which denied 
service connection for a low back disability was clearly and 
unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from September 1958 to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction over the claim now 
resides with the Pittsburgh, Pennsylvania, RO, as the veteran 
has relocated overseas.

When the case was previously before the Board in January 
2003, the claims were Remanded to the RO for clarification of 
the veteran's intent with regard to a personal hearing and 
for compliance with VA's duties to notify and assist under 
the Veterans Claims Assistance Act of 2000 (VCAA), to include 
an adequate VA examination.  Unfortunately, an additional 
remand is required on several of the issues now returned to 
the Board.

The Board notes that in September 2003 correspondence, the 
veteran appears to initiate claims of service connection for 
a bilateral shoulder or muscular disability, as well as a 
psychiatric disability to include post traumatic stress 
disorder.  These issues are referred to the RO for 
appropriate action.

Issues involving service connection for a low back disability 
(on a de novo basis), the proper evaluation for disability 
due to cervical spondylosis, and whether there was clear and 
unmistakable error (CUE) in an August 1987 rating decision 
are all addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  By way of an August 1987, rating decision, service 
connection for a low back disability was denied by the RO, 
based on a finding that there was no evidence of current 
disability; this decision was not appealed and became final 
in August 1988.

2.  Evidence received since August 1987 was not previously 
considered by agency decision makers, bears directly and 
substantially upon on the matter under consideration, is not 
cumulative or redundant, must be considered in order to 
fairly weigh the merits of the claim, and raises the 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of service connection for a low back disability.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The Board 
finds, however, that there is no need to discuss the impact 
of the VCAA on the single matter resolved in the veteran's 
favor in the decision below.


New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
The claim at issue here was received in December 1999.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

At the time of the August 1987 denial of service connection 
for a low back disability, the evidence consisted of service 
treatment records and an April 1987 VA examination report.  
The evidence established that the veteran complained of and 
was treated for low back pain on several occasions while on 
active duty.  The VA examination report, however, noted no 
current low back disability; intermittent complaints of pain 
were noted, but no diagnosis of a service connectable 
disability was made.

Since the August 1987 denial, the veteran has submitted VA 
and private medical records showing a current diagnosis of 
low back degenerative joint disease; a VA examination report 
dated in May 2003 confirmed the diagnosis.  

The newly received medical records are clearly new and 
material.  They are new in that they did not exist at the 
time of the August 1987 denial and hence could not have been 
considered in connection with that decision.  The records are 
not cumulative or redundant as they introduce new facts not 
previously in evidence.  They are material because they 
address an essential, unestablished element of service 
connection, the existence of a current disability, which 
formed the basis for the prior denial.  Although the evidence 
of record does not address whether a nexus exists between the 
in-service complaints and current disability, such a 
relationship is reasonable in light of the prior evidence of 
record showing in-service treatment, and must be considered 
to fairly decide the merits of the claim.

Because the veteran has submitted new and material evidence 
establishing a current disability and the reasonable 
possibility of a nexus to service, the claim of service 
connection for a low back disability must be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  This matter must now be addressed on a de novo 
basis.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disability 
is reopened.  To this extent only the benefit sought on 
appeal is allowed.


REMAND

In December 2000, the veteran indicated he desired a hearing 
before a local hearing officer at the RO.  The RO informed 
the veteran that such hearings were no longer available, but 
he could participate in the Decision Review Officer (DRO) 
process.  In April 2001, the veteran requested review by a 
DRO.  He subsequently moved to Japan.  In a December 2002 
brief, the veteran's representative requested clarification 
of his hearing request.  In the January 2003 Board Remand, 
the RO was directed to clarify the veteran's intent with 
regard to a personal hearing.  The RO took no action on the 
Board directive to do so.  

The action requested on the prior remand remains necessary to 
properly address the appellant's claims.  A remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  Therefore, the case must again be 
remanded for clarification of the veteran's hearing request 
on all issues currently on appeal.

Also in the January 2003 Board Remand, the RO was directed to 
provide an adequate VA examination for purposes of evaluating 
the veteran's service connected cervical spondylosis.  The 
evidence of record did not address the existence additional 
functional impact from factors such as pain, weakness, 
fatigability, or lack of endurance on repetitive motion.  
DeLuca v. Brown, 8 Vet. App. 202(1995).  While an examination 
was provided in May 2003, the findings of the examiners 
failed to address the DeLuca factors, and hence the report is 
not adequate for examination purposes.  Further remand is 
required to obtain the needed evidence.  Stegall, supra.  

Examination is also required in connection with the reopened 
claim of service connection for a low back disability.  As 
was discussed above, the evidence of record shows a current 
disability as well as pertinent treatment during service.  
VA's duty to assist requires an examination and medical 
opinion to resolve the question of a nexus between the two.  
38 C.F.R. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Moreover, should service connection be granted, 
current medical evidence, to include consideration of the 
DeLuca factors, will be required for proper evaluation.

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
has interpreted VA's duties to assist and notify under the 
VCAA in context of various types of claims, to include those 
for service connection and for increased evaluation.  With 
regard to claims for service connection, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

In light of the fact that the veteran's claim was initiated 
prior to enactment of the VCAA, and because of the lack of 
notice regarding the evaluation criteria for spine 
disabilities, additional notice to the veteran is required on 
remand.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided with the 
notice required under 38 U.S.C.A. § 5103, 
38 C.F.R. § 3.159, and court precedent, 
including Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (regarding VA 
policies and procedures with regard to 
assignment of effective dates and 
evaluations.) and Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) (regarding notice 
to the veteran of specific criteria for 
entitlement to an increased evaluation).  
Such notice should include the rating 
criteria under the General Rating Formula 
for Diseases and Injuries of the Spine.

2.  The veteran should be asked to clarify 
whether he still desires a hearing in 
connection with his claim, and if so in 
what form.  Inform the veteran fully of 
his available options in light of his 
current foreign residency and of any 
potential delays involved with a hearing.

3.  The veteran should be asked to provide 
an updated VA Form 21-4142 to assist in 
obtaining any updated treatment records 
from private providers, to include Yakota 
or Misawa Air Bases.  Should additional 
records be identified and releases 
supplied, the RO should take appropriate 
action to obtain such and associate them 
with the file.

4.  The veteran should be scheduled for a 
VA orthopedic examination in accordance 
with the current Compensation and Pension 
Examination Worksheet.  The examiner must 
review the claims file in connection with 
the examination.

a) With regard to the service 
connected cervical spondylosis 
disability, the examiner should 
describe the current status of the 
disability, to include description 
of all functional impairment.  The 
examiner should specifically opine 
as to any additional functional 
impairment due to pain, weakness, 
fatigability, or lack of endurance 
with repetitive motion.  At least 
three repeated movements are 
required on testing.

b) With regard to the claim of 
service connection for a low back 
disability, the examiner should 
identify all currently diagnosed 
disorders of the low back.  The 
examiner should opine as to whether 
any diagnosed condition is at least 
as likely as not (of a probability 
50 percent or greater) related to 
documented in-service treatment or 
complaints, or is secondary to 
service connected cervical 
spondylosis, or is unrelated to 
service or any service connected 
disability.  The examiner should 
describe the current status of the 
disability, to include description 
of all functional impairment.  The 
examiner should specifically opine 
as to any additional functional 
impairment due to pain, weakness, 
fatigability, or lack of endurance 
with repetitive motion.  At least 
three repeated movements are 
required on testing.

5.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


